Davis, J.,
(after stating the facts). We think the allegations contained in the complaint did constitute a cause of action. In Sasser v. Rouse, 13 Ired., 142, it is said that “ although the words do not, in their ordinary meaning, import a slanderous charge, yet if they are susceptible of such a meaning, and the plaintiff avers a fact, from which it may be inferred that they were used for the purpose of making the charge; upon proof of this averment, it should be left to the jury to say whether the defendant used the words in the sense imputed, and not in their ordinary sense.” So in Lucas v. Nichols, 7 Jones, 33, it was held, that when the words used were ambiguous, admitting of a slanderous interpretation, it was proper for the Judge to leave it to the jury to say, under the circumstances, what meaning was intended. We think the language used, the' connection in which it was used, accompanied by the averments in the complaint, and the point given to it by the epithets used, entitled the plaintiff to have the issues passed upon by the jury, and the plaintiff was entitled to the new trial given.
There was no error in granting the new trial. Let this opinion be certified.
No error.
Affirmed.